*577WRIT OF HABEAS CORPUS
DAUKSCH, Chief Judge.
By petition for writ of habeas corpus a review is sought of an order denying pretrial bail in a capital case. The judge below found “that the proof of the defendant’s guilt in this case is evident and the presumption is great that the defendant committed the acts as charged in the indictment.”
In denying bail the judge below apparently did not consider the case of Arthur v. Harper, 371 So.2d 96 (Fla. 4th DCA 1978). In that case it was held that the magistrate does have discretion to admit persons accused of capital crimes to bail even though the proof of guilt is evident or the presumption is great. We agree with the reasoning in that case and hold that only persons accused of non-capital crimes are entitled to bail as a matter of right; but that persons accused of capital and life imprisonment crimes may be admitted to bail, in the sound discretion of the trial court judge, or committing magistrate.1
In order to allow the trial judge to enter his complete findings or to conduct such further hearings as he may deem appropriate, we relinquish jurisdiction and remand this cause to the trial court for twenty days. Upon the completion of any hearing, or upon reconsideration without further hearing, the trial judge should submit his findings and his order for our further review to determine whether to issue the writ.
IT IS SO ORDERED.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.

. “Until adjudged guilty, every person charged with a crime or violation of municipal or county ordinance shall be entitled to release on reasonable bail with sufficient surety unless charged with a capital offense or an offense punishable by life imprisonment and the proof of guilt is evident or the presumption is great.” Section 14, article I, Constitution of the State of Florida.
“Offenses Less Than Capital. All persons in custody for the commission of an offense unless it is a capital offense or an offense punishable by life imprisonment and the proof of guilt is evident or the presumption is great shall be entitled as of right to be admitted to bail before conviction. After conviction bail may be granted by either the trial or appellate court.” Rule 3.130(a), Fla.R.Crim.P.